      Case 5:20-mc-80156-JD Document 47-9 Filed 04/01/21 Page 1 of 10



 1

 2

 3

 4

 5

 6

 7

 8                         UNITED STATES DISTRICT COURT

 9                      NORTHERN DISTRICT OF CALIFORNIA

10

11
     IN RE EX PARTE APPLICATION OF               Case No. 20-mc-80156-JD
12   TATIANA AKHMEDOVA,
                                                 [PROPOSED] ORDER GRANTING
13                                               RESPONDENT AND NON-PARTY
                      Applicant.                 GOOGLE LLC’S NOTICE OF MOTION
14
                                                 AND RENEWED MOTION DE NOVO
15                                               DETERMINATION OF DISPOSITIVE
                                                 MATTER REFERRED TO MAGISTRATE
16                                               JUDGE OR, IN THE ALTERNATIVE, FOR
                                                 RELIEF FROM NONDISPOSITIVE
17                                               ORDER OF MAGISTRATE JUDGE
18
                                                 Date:    May 6, 2021
19                                               Time:    10:00 a.m.
                                                 Judge: Hon. James Donato
20                                               Courtroom 11, 19th floor
21

22

23

24

25

26

27

28
                                                -1-
                                       [PROPOSED] ORDER GRANTING GOOGLE’S RENEWED MOTION DE NOVO
                                   DETERMINATION OF DISPOSITIVE MATTER REFERRED TO MAGISTRATE JUDGE
                                                                            CASE NO. 20-MC-80156-JD
      Case 5:20-mc-80156-JD Document 47-9 Filed 04/01/21 Page 2 of 10



 1          Before the Court is Respondent and Non-Party Google LLC’s Renewed Motion for De

 2   Novo Determination of Dispositive Matter Referred to Magistrate Judge or, in the Alternative, for

 3   Relief from Nondispositive Order of Magistrate Judge (“Renewed Motion”). Google’s Renewed

 4   Motion seeks this Court’s review of the Magistrate Judge’s Order Denying Google’s Motion to

 5   Quash (Dkt. No. 30).

 6          A threshold question is which standard of review this Court should apply in reviewing the

 7   Magistrate Judge’s Order. Google contends that the Magistrate Judge’s Order addresses a

 8   dispositive matter subject to de novo review, because it would end this Section 1782 proceeding

 9   by granting the ultimate relief sought, i.e., an order compelling production of discovery for use in

10   a foreign proceeding. Motion at 6-8. This Court agrees. See, e.g., In re DMCA Subpoena to

11   Reddit, Inc., 441 F. Supp. 3d 875, 880 (N.D. Cal. 2020) (order on a motion to quash a subpoena is

12   dispositive and subject to de novo review where an applicant obtained a subpoena on a

13   freestanding basis, such that “the motion to quash is dispositive of the sole issue presented in the

14   case -- whether the subpoena should be enforced or not”). Accordingly, the Magistrate Judge’s

15   Order is best treated as a report and recommendation under 28 U.S.C. § 636(b)(1)(B). The Court

16   will review the Order de novo, 28 U.S.C. § 636(b)(1), but would reach the same conclusions

17   under the more deferential review for a non-dispositive order, id. § 636(b)(1)(A).

18          The substance of the Renewed Motion addresses Google’s remaining objections to the

19   Magistrate Judge’s denial of its Motion to Quash. Although Google’s objections to its production

20   obligation are overruled for the reasons discussed on the record in open court on December 9,

21   2020, the Court agrees that some clarifications to the Magistrate Judge’s Order are warranted. In

22   particular, the Court determines that the Magistrate Judge’s Order should be clarified as follows.

23              1. The Order should place the burden of establishing lawful consent under the Stored

24                  Communications Act (“SCA”) on the party invoking that exception.

25              2. The Order should be limited to the specific facts and circumstances of this rather

26                  unique case.

27

28
                                                     -2-
                                            [PROPOSED] ORDER GRANTING GOOGLE’S RENEWED MOTION DE NOVO
                                        DETERMINATION OF DISPOSITIVE MATTER REFERRED TO MAGISTRATE JUDGE
                                                                                 CASE NO. 20-MC-80156-JD
          Case 5:20-mc-80156-JD Document 47-9 Filed 04/01/21 Page 3 of 10



 1   The Court therefore sustains in part Google’s objections to the Magistrate Judge’s Order in part,

 2   and will adopt the Magistrate Judge’s Order with modifications to Section II.A based on Google’s

 3   objections.

 4            Accordingly, having considered the Motion, the papers filed in support of and in

 5   opposition to the Motion, the pleadings herein, and oral argument held on December 9, 2020, the

 6   Court now hereby GRANTS the Motion, OVERRULES IN PART AND SUSTAINS IN PART

 7   Google’s objections to the Magistrate Judge’s Order, DENIES Google’s Motion to Quash, and

 8   ADOPTS the Magistrate Judge’s Order AS MODIFIED below.

 9            IT IS SO ORDERED.

10                    ORDER DENYING GOOGLE’S MOTION TO QUASH SUBPOENA

11            On October 6, 2020, the Court granted applicant Tatiana Akhmedova’s (“Applicant”) ex

12   parte application for an order pursuant to 28 U.S.C. § 1782 authorizing service of a subpoena on

13   Google LLC (“Google”) for evidence to be used in pending litigation in the United Kingdom,

14   High Court of Justice, Family Division, Case No. FD13D05340 (“English proceeding”). Dkt. No.

15   12. The Court amended the order on October 27, 2020 to correct an error. Dkt. No. 18. Google

16   now moves to quash the subpoena on several grounds and to modify the Court’s prior order

17   regarding preservation of records. Dkt. No. 20. The Court held a hearing on the motion to quash

18   on November 24, 2020. Dkt. No. 29.

19            Having considered the relevant submissions and the arguments presented at the hearing,

20   the Court denies Google’s motion to quash the subpoena and grants its motion to modify the

21   Court’s prior order regarding preservation of records.

22   I.       BACKGROUND

23            Applicant’s subpoena to Google seeks production of the following documents:

24            a) All non-content electronically stored information (“ESI”), including but not limited to
              all metadata and subscriber information for the following email accounts:
25
                     i) temur@akhmedov.net;
26
                     ii) temur@stecapital.net;
27
                     iii) khyshen@gmail.com;
28
                                                     -3-
                                            [PROPOSED] ORDER GRANTING GOOGLE’S RENEWED MOTION DE NOVO
                                        DETERMINATION OF DISPOSITIVE MATTER REFERRED TO MAGISTRATE JUDGE
                                                                                 CASE NO. 20-MC-80156-JD
      Case 5:20-mc-80156-JD Document 47-9 Filed 04/01/21 Page 4 of 10



 1                  iv) temur.akhmedov1993@gmail.com;

 2                  v) any other email address where Temur Akhmedov is determined to be the
                    subscriber or account holder.
 3
            b) All emails, documents or information regarding the above-listed accounts which would
 4
            ordinarily be recoverable to a subscriber or account holder through the account recovery
 5          process with Google or based on the consent of the subscriber or account holder.

 6   Dkt. No. 18. In addition, the Court’s order authorizing service of the subpoena required Google to
 7   “produce the documents directly to the independent IT forensic expert appointed by the English
 8   Court, Aon, whose contact information for such production shall be provided by Ms.
 9   Akhmedova,” and further required Google to “preserve documents, information and evidence,
10   electronic or otherwise, in its possession, custody or control that contain information potentially
11   relevant to the subject matter of the Ms. Akhmedova’s request.” Id.; see also Dkt. No. 20-2.
12          Temur Akhmedov is Applicant’s son and a party to the English proceedings. Dkt. No. 2 ¶
13   1. At the English court’s direction, Mr. Akhmedov signed and dated four statements (the
14   “mandates”)—one for each account—each of which provides in relevant part as follows:
                 To whom it may concern:
15
                    I, Temur Akhmedov, am the owner of the account [name of account].
16
                    I consent to the disclosure of the data contained on or relating to my account of
17
                    whatever nature (including, but not limited to, emails and documents (including
18                  deleted items), account/subscriber information and metadata) being produced to
                    Stroz Friedberg Limited of The Aon Centre . . . .
19
                    I further instruct you to provide a copy of all data contained on or relating to my
20                  account of whatever nature to Aon as soon as possible, and to follow any and all
                    further instructions from . . . Aon to provide access to or copies of data on or
21                  relating to my account.
22                  I withdraw and waive any objection that I have made or could make to the
                    production by Google of any data which is the subject of this consent and
23
                    instruction pursuant to a subpoena or other court order in any jurisdiction,
24                  provided that the subpoena or other court order is consistent with this consent and
                    instruction. I further confirm that I consent to the production of such data
25                  (including contents of communications) for purposes of 18 U.S. Code § 2702(b)(3)
                    and (c)(2) pursuant to any subpoena or other court order which is consistent with
26                  this consent and instruction.
27

28
                                                    -4-
                                           [PROPOSED] ORDER GRANTING GOOGLE’S RENEWED MOTION DE NOVO
                                       DETERMINATION OF DISPOSITIVE MATTER REFERRED TO MAGISTRATE JUDGE
                                                                                CASE NO. 20-MC-80156-JD
      Case 5:20-mc-80156-JD Document 47-9 Filed 04/01/21 Page 5 of 10



 1   Dkt. No. 2-8 at ECF p. 5-8. On October 5, 2020, Mr. Akhmedov’s counsel filed a stipulation on

 2   his behalf in this action indicating that Mr. Akhmedov does not oppose Applicant’s application

 3   for the discovery described in the subpoena and consents to the application “without

 4   qualification.” Dkt. No. 9 at 2.

 5          Applicant advises that since the submission of her original application, the English court

 6   has issued a statement describing its view of the discovery Applicant seeks from Google as

 7   follows:
                    For the avoidance of doubt, this court would indeed be assisted by the production
 8                  of Temur Akhmedov’s Google accounts to the independent forensic expert, Aon,
 9                  appointed by this court.

10                  Careful perusal of the judge’s previous orders would have made clear that this
                    material was an important, if not crucial, part of the evidential landscape relating
11                  to Temur Akhmedov which this court will need to survey in November and
                    December 2020.
12
                    The relief sought in the US District Court does NOT go further than the substance
13                  of what the judge intended and ordered.
14                  Further, this court has reason to be grateful for the past assistance provide to it
                    pursuant to title 28 U.S.C. Section 1782 . . . .
15
                    Any perception that this court is not solicitous of assistance from the United States
16                  District Court could not be further from the truth.
17   Dkt. No. 21-3 at 2-3.
18          Applicant and Google subsequently agreed that Google need not produce documents
19   concerning “any other email address where Temur Akhmedov is determined to be the subscriber
20   or account holder,” such that the scope of the subpoena is now limited to the four accounts that
21   are specifically identified by reference to an associated email address. Dkt. No. 20 at 5. Google
22   has produced responsive non-content information for the four accounts described in subsection
23   (a) of the subpoena but objects to producing the responsive content described in subsection (b).
24   Id. The parties agree that only two of the four accounts—those associated with the email
25   addresses khyshen@gmail.com and temur.akhmedov1993@gmail.com—are still active and
26   accessible. Dkt. No. 29. Google objects to the Court’s order requiring it to preserve information
27   beyond these two specific accounts. Dkt. No. 20 at 3; Dkt. No. 29.
28
                                                     -5-
                                            [PROPOSED] ORDER GRANTING GOOGLE’S RENEWED MOTION DE NOVO
                                        DETERMINATION OF DISPOSITIVE MATTER REFERRED TO MAGISTRATE JUDGE
                                                                                 CASE NO. 20-MC-80156-JD
       Case 5:20-mc-80156-JD Document 47-9 Filed 04/01/21 Page 6 of 10



 1   II.     DISCUSSION

 2          Google moves to quash or modify the subpoena and the Court’s prior order on four

 3   grounds. First, Google argues that Title II of the Electronic Communications Privacy Act, known

 4   as the Stored Communications Act (“SCA”), 18 U.S.C. §§ 2701-2703, prohibits production of the

 5   contents of the accounts. Second, Google argues that Applicant must exhaust efforts to obtain the

 6   contents of the accounts from Mr. Akhmedov before seeking discovery from Google. Third,

 7   Google argues, in a footnote, that the subpoena is overbroad and seeks information that is not

 8   relevant to the English proceeding. Fourth, Google argues that because it cannot ascertain what

 9   evidence must be preserved, beyond the identified accounts, the Court’s preservation order should

10   be modified. The Court considers each argument separately.

11          A.      Stored Communications Act

12          The SCA prohibits service providers, like Google, from disclosing the contents of an

13   account holder’s electronic communications, unless one of several exceptions applies. 18 U.S.C.

14   § 2702(a)(1), (a)(2); 18 U.S.C. § 2702(b)(1)-(9). The parties agree that one such exception is that

15   a service provider may disclose the contents of an account holder’s electronic communications

16   with the “lawful consent” of the account holder. 18 U.S.C. § 2702(b)(3).

17          Google argues that Mr. Akhmedov’s consent to production of the contents of the accounts

18   does not meet the statutory requirement of “lawful consent” because the evidence before the

19   Court does not sufficiently establish that Mr. Akhmedov is the account holder for the accounts,

20   including because Mr. Akhmedov was unable or unwilling to use Google’s account recovery

21   options to access the accounts himself. Specifically, Google has developed a process to verify that

22   the person who is providing consent is, in fact, the account holder. This requires an account

23   holder to (1) log in to the account at issue, (2) send an email to Google from the account attaching

24   a court order to produce account holder’s communications, and (3) provide an express statement

25   consenting to Google’s disclosure. Dkt. No. 20 at 7. Given the nature and magnitude of its

26   service, Google says that it cannot reasonably be expected to evaluate other means of expression

27   of consent or to make judgments about whether a purported account holder is, in fact, the owner

28
                                                    -6-
                                           [PROPOSED] ORDER GRANTING GOOGLE’S RENEWED MOTION DE NOVO
                                       DETERMINATION OF DISPOSITIVE MATTER REFERRED TO MAGISTRATE JUDGE
                                                                                CASE NO. 20-MC-80156-JD
         Case 5:20-mc-80156-JD Document 47-9 Filed 04/01/21 Page 7 of 10



 1   of a Google account, and that requiring it to make such judgments creates an unacceptable risk of

 2   exposure under the SCA. Dkt. No. 29.

 3           Google’s concern for the privacy and security of its account holders’ communications is

 4   commendable, and its process is undoubtedly a satisfactory mechanism to verify that someone is,

 5   in fact, the account holder and obtain the account holder’s consent. In this case, neither Mr.

 6   Akhmedov’s status as the holder of the accounts nor his consent to production of their contents is

 7   reasonably in dispute. In the mandates he signed, at the direction of the English court, Mr.

 8   Akhmedov expressly states that he owns the accounts and consents to Google’s production of

 9   their contents, including specifically for purposes of compliance with the SCA.1 Likewise, Mr.

10   Akhmedov has filed a stipulation in this action indicating that he does not object to Applicant’s

11   effort to obtain production of the contents of the accounts from Google.

12           Google suggests that Mr. Akhmedov’s statements are untrustworthy because he has

13   engaged in a “pattern of deceptive and destructive behavior” in the English court. Dkt. No. 20 at

14   7. Even so, Mr. Akhmedov’s generally uncooperative behavior in the English proceeding does

15   not inform the specific question before this Court, which is whether the accounts belong to Mr.

16   Akhmedov and whether he consents to Google’s production of their contents. Under the unique

17   and specific factual circumstances presented in this case, the Court finds that the accounts belong

18   to Mr. Akhmedov, and that he has clearly and expressly consented to production of their contents.

19           Accordingly, the Court concludes that Applicant’s subpoena for production of the

20   contents of the accounts falls within the “lawful consent” exception to the SCA’s prohibition

21   against disclosure of an account holder’s electronic communications. The Court emphasizes that

22   this Order is limited to the facts and circumstances in this rather unique case, and is not intended

23   to be representative of any production obligations vel non for Google in other cases.

24           B.     Duty to Obtain Discovery from Party

25           Google’s argument that the Court should quash Applicant’s subpoena because she failed

26   to exhaust efforts to obtain discovery directly from Mr. Akhmedov in the English proceeding has

27
     1
       The English court has accepted both Mr. Akhmedov’s representations and other evidence before
28   it in concluding that he owns the accounts and in ordering him to produce their contents.
                                                     -7-
                                            [PROPOSED] ORDER GRANTING GOOGLE’S RENEWED MOTION DE NOVO
                                        DETERMINATION OF DISPOSITIVE MATTER REFERRED TO MAGISTRATE JUDGE
                                                                                 CASE NO. 20-MC-80156-JD
      Case 5:20-mc-80156-JD Document 47-9 Filed 04/01/21 Page 8 of 10



 1   no merit. The record reflects that Applicant has attempted to obtain the discovery from Mr.

 2   Akhmedov, but he has refused (or has been unable) to provide it. Indeed, as a remedy for Mr.

 3   Akhmedov’s inability or refusal to access the accounts himself and produce their contents, the

 4   English court required him to provide his consent for Google to disclose the contents to Aon, an

 5   independent forensic examiner appointed by the English court.

 6          Google does not claim that compliance with the subpoena would pose an undue burden in

 7   terms of the effort and expense required to comply. Apart from its desire to avoid exposure under

 8   the SCA (described above), Google offers no other explanation for why its status as a non-party

 9   to the English proceeding justifies quashing the subpoena. The Court concludes that Applicant

10   has attempted to obtain discovery directly from Mr. Akhmedov in the English proceeding. As

11   those efforts have been unsuccessful, there is no reason Applicant may not subpoena Mr.

12   Akhmedov’s communications held by non-party Google

13          C.      Overbreadth

14          The Court is reluctant to credit an argument Google makes only in a footnote in its

15   opening motion and in its reply. However, for the sake of completeness, the Court addresses

16   Google’s argument that Applicant’s request for production of the contents of Mr. Akhmedov’s

17   email accounts is improper because it is not limited to documents relevant to the matters at issue

18   in the English proceeding.

19          In the circumstances of this case, Google’s objections are not well-taken. Mr. Akhmedov,

20   the party with a direct interest in the scope of production, does not seek a narrowing limitation,

21   although the English court afforded him an opportunity to do so. Also, the English proceeding

22   includes a mechanism by which Mr. Akhmedov will have an opportunity to review the documents

23   Google produces to Aon before they are shared with Applicant or the English court, thereby

24   ensuring that Mr. Akhmedov has an opportunity to raise any objections he may have before the

25   English court, which is in the best position to evaluate questions of relevance or privilege.

26   Conversely, Google does not say how its own interests are adversely affected by the scope of

27   production described in the subpoena.

28
                                                     -8-
                                            [PROPOSED] ORDER GRANTING GOOGLE’S RENEWED MOTION DE NOVO
                                        DETERMINATION OF DISPOSITIVE MATTER REFERRED TO MAGISTRATE JUDGE
                                                                                 CASE NO. 20-MC-80156-JD
      Case 5:20-mc-80156-JD Document 47-9 Filed 04/01/21 Page 9 of 10



 1            For these reasons, the Court denies Google’s motion to quash the subpoena on the ground

 2   that it is overbroad.

 3            D.     Scope of Preservation Order

 4            Google argues that its obligation to preserve documents, information and evidence should

 5   be limited to the two accounts specifically identified in the subpoena that are still active and

 6   acceptable. Additionally, Google asks to be relieved of any preservation obligations once it has

 7   made a production of responsive documents pursuant to the subpoena. Applicant concurs in

 8   Google’s proposed modifications to the Court’s prior preservation order.

 9            The Court finds good cause to modify its order regarding Google’s preservation

10   obligations and will adopt the parties’ proposed modification as set forth below.

11   III.     CONCLUSION

12            For the reasons set forth above, the Court denies Google’s motion to quash Applicant’s

13   subpoena and grants Google’s motion to modify the subpoena and the Court’s prior order as

14   follows:

15            Google shall produce all emails, documents or information regarding the email accounts

16   khyshen@gmail.com and temur.akhmedov1993@gmail.com which would ordinarily be

17   recoverable to a subscriber or account holder through the account recovery process with Google

18   or based on the consent of the subscriber or account holder. Google shall produce responsive

19   documents directly to the independent IT forensic expert appointed by the English Court, Aon,

20   whose contact information for such production shall be provided by Applicant. Google shall

21   preserve the khyshen@gmail.com and temur.akhmedov1993@gmail.com accounts for 90 days

22   from the date of this order. This preservation obligation shall elapse unless an application for a

23   renewal for an additional 90 days is filed.

24            In view of the November 30, 2020 trial date set in the English proceeding, and in view of

25   Google’s representation that the production of this material does not require undue effort or

26   expense, the Court expects Google to produce the requested information concerning the

27   khyshen@gmail.com and temur.akhmedov1993@gmail.com accounts directly to Aon without

28   delay.
                                                     -9-
                                            [PROPOSED] ORDER GRANTING GOOGLE’S RENEWED MOTION DE NOVO
                                        DETERMINATION OF DISPOSITIVE MATTER REFERRED TO MAGISTRATE JUDGE
                                                                                 CASE NO. 20-MC-80156-JD
     Case 5:20-mc-80156-JD Document 47-9 Filed 04/01/21 Page 10 of 10



 1         IT IS SO ORDERED.

 2   Dated: ____________ __, 2021
 3
                                                       UNITED STATES DISTRICT JUDGE
 4

 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                 -10-
                                        [PROPOSED] ORDER GRANTING GOOGLE’S RENEWED MOTION DE NOVO
                                    DETERMINATION OF DISPOSITIVE MATTER REFERRED TO MAGISTRATE JUDGE
                                                                             CASE NO. 20-MC-80156-JD
